            Case 1:16-cv-01533-ABJ Document 53 Filed 12/17/18 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

________________________________________
                                        )
 OI European Group, B.V.,               )
                                        )
                     Plaintiff,         )
                                        )
                      v.                )              Case No. 1:16-cv-01533-ABJ
                                        )
 Bolivarian Republic of Venezuela,      )
                                        )
                     Defendant.         )
 ______________________________________ )


        DEFENDANT’S RESPONSE TO THE COURT’S ORDER REGARDING
                     THE STAY IN THIS PROCEEDING

       Defendant, the Bolivarian Republic of Venezuela (the “Republic”), hereby files this

Response to the Court’s Order dated December 11, 2018, and in support states as follows:

                                       INTRODUCTION

       Although the ICSID ad hoc committee has rejected the Republic’s request to annul the

underlying Award, OIEG cannot proceed to enforce the Award. The only applicable law to this

question is the Foreign Sovereign Immunities Act, which does not authorize the relief sought by

OIEG. For these reasons, the Court should not grant OIEG’s request.

                                 PROCEDURAL BACKGROUND

       1.      On the Republic’s motion, the Court stayed these proceedings to enforce the

underlying arbitral award pending the outcome of the Republic’s efforts to annul the award. See

Court’s Minute Order dated December 21, 2017.

       2.      On December 10, 2018, Plaintiff OI European Group, B.V. (“OIEG”) filed a

status report (ECF No. 52) advising the Court that the Annulment Committee in the underlying



                                               1
                 Case 1:16-cv-01533-ABJ Document 53 Filed 12/17/18 Page 2 of 5



  arbitration rejected the Republic’s annulment application on December 6, 2018. In that status

     report, OIEG opines that the stay in this case should be lifted. ECF No. 52, p. 3. OIEG further

     proposes that the Court dismiss the Republic’s pending motion to dismiss and enter judgment in

     favor of OIEG. Ibid.

            3.      The following day, the Court issued a minute order directing the Republic to

     advise it of “whether [the Republic] agrees the stay should be lifted.” See Court’s Minute Order,

     dated December 11, 2018. 1

                                  ARGUMENT AND MEMORANDUM OF LAW

            Despite OIEG’s suggestion, there is no basis to grant the relief sought. OIEG urges a

  course that contradicts the Foreign Sovereign Immunities Act (the “FSIA”), binding precedent in

  this Circuit, and the decisions of other district courts. The Court should reject the reckless path

  urged by OIEG.

I.          The FSIA applies to the granting and enforcement of any judgment in this action

            The FSIA provides the sole basis to exercise jurisdiction over a foreign state, such as the

  Republic. See Bank Markazi v. Peterson, 136 S. Ct. 1310, 1317, 194 L. Ed. 2d 463 (2016) (The

 FSIA “provides the sole basis for obtaining jurisdiction over a foreign state in the courts of this

 country…”) (internal quotation and citation omitted); OBB Personenverkehr AG v. Sachs, 136 S.

 Ct. 390, 393, 193 L. Ed. 2d 269 (2015) (holding the same). The Foreign Sovereign Immunities

 Act “provides the sole basis for obtaining jurisdiction over a foreign state in the courts of this

 country.”


  1
   To be clear, the Republic does not object to the Court advancing to rule on the Motion to
 Dismiss. The decision on annulment does not change the core arguments advanced by the
 Republic in its Motion to Dismiss. The Republic does however maintain that anything further
 than a decision on the Motion Dismiss would not comply with the terms of the FSIA, as
 described in Section II of this Response.


                                                     2
          Case 1:16-cv-01533-ABJ Document 53 Filed 12/17/18 Page 3 of 5



       Nothing in the ICSID Convention—under which OIEG brings this action—limits or

modifies the scope of the FSIA. 2 Indeed, OIEG does not appear to dispute that the FSIA is the

jurisdictional basis for this action. See ECF No. 1, ¶¶ 3-4. As explained in more detail below, the

FSIA places certain limitations on when and how a judgment, once entered, may be enforced

against a foreign sovereign.

       Numerous courts have applied the FSIA to questions of enforcement, regardless of policy

arguments made under the ICSID Convention. One salient example is the method seeking to

enforce an ICSID award. In this context, the Second Circuit explained the application of the

FSIA and the interaction with the ICSID Convention:

               [W]e agree that the district court erred in holding that the FSIA
               does not apply to the enforcement of ICSID awards against foreign
               sovereigns. To the contrary, the FSIA provides the sole basis for
               jurisdiction over Romania and sets forth the exclusive procedures
               for the recognition of the ICSID Award. … [T]he Petitioners were
               required to file a plenary action, subject to the requirements of
               process, to convert the Award into an enforceable judgment against
               Romania.

Micula v. Gov’t of Romania, 714 Fed. App’x 18, 21 (2d Cir. 2017) (citing Mobil Cerro Negro,

Ltd. v. Bolivarian Republic of Venezuela, 863 F.3d 96, 115 (2d Cir. 2017)). The ICSID

Convention supports this position. Indeed, the ICSID convention explicitly leaves the execution

process up to the laws of the court where enforcement is sought. See ICSID Convention, art.

54(3). Following this line of reasoning, the FSIA is the only basis for seeking recognition and

enforcement of any ICSID award, making the FSIA the touchstone for any analysis of

enforcement.




2
  See Convention on the Settlement of Investment Disputes between States and Nationals of
other States (the “ICSID Convention”), Art. 55.


                                                3
            Case 1:16-cv-01533-ABJ Document 53 Filed 12/17/18 Page 4 of 5



II.       This case may not proceed to enforcement until OIEG has complied with the
          requirements of 28 U.S.C. § 1610

          The FSIA provides strict grounds that limit any enforcement. As it relates to timing, 28

  U.S.C. § 1610(c) provides the following:

                  No attachment or execution…shall be permitted until the court has
                  ordered such attachment and execution after having determined
                  that a reasonable period of time has elapsed following the entry of
                  judgment and the giving of any notice required under section
                  1608(e) of this chapter.

  It is difficult to find a statute that speaks more clearly to the issue at hand. The statute uses direct

  language restricting enforcement, stating that “no attachment or execution” can proceed until “a

  reasonable period of time” after “the entry of judgment and the giving of notice under section

  1608(e).” The statute therefore prohibits execution before the entry of a judgment, the elapse of a

  reasonable period of time, and any required notice under section 1608(e). None of these steps

  have come to pass, and any enforcement must remain suspended.

                                              CONCLUSION

          In its current state, the Court should not lift any stay as to the enforcement of the ICSID

  award. The FSIA is binding and does not permit any enforcement at this point. As such, any

  enforcement is improper.




                                                     4
          Case 1:16-cv-01533-ABJ Document 53 Filed 12/17/18 Page 5 of 5



                                                     Respectfully Submitted,


                                                     /s/ Quinn Smith
                                                     Quinn Smith
                                                     quinn.smith@gstllp.com
                                                     DCD # FL0027, also admitted Pro Hac Vice
                                                     Diego Gosis
                                                     diego.gosis@gstllp.com
                                                     Admitted Pro Hac Vice
                                                     Katherine A. Sanoja
                                                     katherine.sanoja@gstllp.com
                                                     Admitted Pro Hac Vice
                                                     GST LLP
                                                     1111 Brickell Avenue
                                                     Suite 2715
                                                     Miami, Florida 33131
                                                     Telephone: (305) 856-7723
                                                     Facsimile: (786) 220-8265


                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 17, 2018, I electronically filed this document with the
Clerk of the Court of the U.S. District Court of the District of Columbia by using the CM/ECF
system, which will automatically generate and serve notices of this filing to all counsel off
record. I further certify that I am unaware of any parties who will not receive such notice.


                                              By:    /s/ Katherine Sanoja
                                                     Katherine Sanoja




                                                 5
